office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b01 gtarmstrong postn-123130-14 uilc date august to pam drenthe director iic field operations from m grace fleeman senior technical reviewer branch international subject consecutive claims under articles and of the u s -china income_tax treaty this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether an individual who is present in the united_states solely for the purpose of education training or obtaining special technical experience and who receives benefits under article students and trainees of the u s -china income_tax treaty the treaty or the chinese treaty may without leaving the united_states or without leaving the united_states for a period of more than one year begin employment as a teacher lecturer or researcher in the united_states and receive benefits under article teachers professors and researchers of the treaty conclusion yes the individual may receive benefits under article of the treaty provided the individual is a resident of china for the year at issue or was a resident of china immediately before visiting the united_states as a student or trainee the individual is temporarily present notwithstanding the fact that the individual was present in the united_states in prior years solely for educational or training purposes in the united_states for the year at issue for the primary purpose of teaching giving lectures or conducting research the individual’s teaching lecturing or research activities take postn-123130-14 place at a university college school or other accredited educational_institution or scientific research institution in the united_states and the individual has not claimed benefits under article for more than three years in the aggregate background revrul_56_164 1956_1_cb_848 considered whether a resident of the netherlands whose income from teaching in the united_states was exempt from u s income_tax under article of the former u s -netherlands income_tax treaty the dutch treaty and who left the united_states could upon reentry qualify for a second exemption period under article at the time article of the dutch treaty provided that residents of the netherlands who visited the united_states to teach would not be taxed on their remuneration for teaching for a maximum period of two years the revenue_ruling concluded that provided the individual was absent from the united_states for a period of at least one year between the first and the second u s teaching positions and still met the requirements of article with respect to the second such position the individual could qualify for a second two-year exemption period under article upon reentering the united_states the conclusion in revrul_56_164 was based on a fact pattern initially set forth in a technical memorandum prepared by the treasury_department later incorporated into a senate executive report that discussed article of the original u s -u k income_tax treaty the u k treaty article of the u k treaty contained language similar to article of the dutch treaty the fact pattern in the technical memorandum involved a teacher who arrived in the united_states in date taught in the united_states for two academic years left the united_states during the summer of for vacation and resumed his teaching duties in the united_states in the fall of under these facts the memorandum concluded that the teacher was not entitled to a second two-year exemption beginning in the fall of although the memorandum noted that if the individual had left the united_states for an entire year or more he would have been eligible for another exemption period it is the purpose of the exemption under article of the u k treaty that such exemption shall cease at the end of years from the date of the individual’s initial arrival in the united_states thus if the individual reaches the united_states on date he is exempt with respect to his remuneration earned in the united_states up to date if he then leaves the united_states on vacation but resumes his duties in the united_states at the beginning of the school term in the fall of he is not exempt with respect to his remuneration earned thereafter if however he leaves the united_states for an entire year or more and then returns to the united_states it is the intendment of the article that he will then enter upon another exemption period of years s exec rep no 79th cong 1st sess see also s exec rep no 94th cong 2d sess discussing article of the dutch treaty postn-123130-14 you have asked whether the one-year_rule articulated in revrul_56_164 for consecutive claims under the same treaty article in the dutch treaty should be applied in a case where a resident of china comes to the united_states initially for educational or training purposes and after completing his education or training remains in the united_states as a teacher professor or researcher in other words after an individual receives benefits under article of the chinese treaty as a student or trainee must the individual leave the united_states for at least one year before he or she is eligible to receive benefits under article of the treaty as a teacher professor or researcher for purposes of this memorandum we assume that an individual x arrives in the united_states on an f-1 visa for the sole purpose of obtaining an education at a university in the united_states immediately before visiting the united_states x was a resident of china pursuant to chinese domestic law x is present as a student in the united_states for four years a period of time that is reasonably necessary to complete his education in each year during that period x earns dollar_figure from personal services performed in the united_states and is entitled to exempt such income from u s income_tax pursuant to paragraph c of article of the treaty after graduating x remains in the united_states and obtains a two-year teaching appointment as a teacher at a university in the united_states there are no facts to suggest that x intends to remain in the united_states at the end of the two-year teaching appointment x teaches at the university for two years and then returns to china x claims that the remuneration earned from teaching is exempt from u s income_tax under article of the treaty law and analysis article of the chinese treaty provides that an individual who is or immediately before visiting a contracting state was a resident of the other contracting state and is temporarily present in the first- mentioned contracting state for the primary purpose of teaching giving lectures or conducting research at a university college school or other accredited educational_institution or scientific research institution in the first-mentioned contracting state shall be exempt from tax in the first-mentioned contracting state for a period not exceeding three years in the aggregate in respect of remuneration for such teaching lectures or research article provides in relevant part that a student who is or was immediately before visiting the united_states a resident of china and who is present in the united_states solely for the purpose of his or her education is exempt from u s income_tax with respect to income from personal services performed in the united_states in an amount not in excess of dollar_figure for any taxable_year the benefits provided under article extend only for such period of time as is reasonably necessary to complete the individual’s education postn-123130-14 article of the protocol to the treaty provides a saving clause that generally preserves the right of the united_states to tax its citizens and residents under its domestic law but provides certain exceptions notwithstanding any provision of the agreement the united_states may tax its citizens except as provided in paragraph of article paragraph of article and articles and of this agreement the united_states may tax its residents as determined under article because article and article are each excepted from the saving clause a chinese individual who becomes a u s resident as determined under article may still be eligible for an exemption under article or article if the individual otherwise meets the requirements of those articles in the competent_authorities of the united_states and china entered into an agreement the agreement to clarify the scope and extent of article specifically its application to individuals who teach in the host country for longer than the three-year exemption period the agreement provides that it is understood that the three-year exemption period begins to run from the first day the individual enters the host state for the primary purpose of teaching if an individual is present in the host state for the primary purpose of teaching for more than three years following the date he or she enters the host state the host state may begin to tax the individual’s remuneration for teaching starting with the first day of the fourth year however the individual’s remuneration for the first three years will not lose its host state exemption under the fact pattern addressed by this memorandum x was a resident of china immediately before initially coming to the united state sec_5 for the sole purpose of obtaining an education accordingly x is or immediately before visiting a contracting state was a resident of china as required by article once x accepted the two- sec_7701 of the internal_revenue_code provides rules for determining whether an individual who is not a u s citizen is a resident_of_the_united_states for domestic law purposes if an individual is both a u s resident under sec_7701 and a resident of china under china’s domestic law article of the treaty provides a procedure for determining the individual’s residence for purposes of the treaty for the text of the agreement see announcement 2011_1_cb_527 the agreement also applies to individuals who enter the host state for the primary purpose of giving lectures or conducting research under the agreement it is also understood that the three-year period is suspended if the teacher discontinues teaching and departs the host state the three-year period may resume when the teacher returns to the host state for the primary purpose of teaching for this purpose the initial date of arrival is not affected by prior de_minimis visits to the united_states such as personal vacations during which the individual was present for personal reasons unrelated to the individual’s claim for article or article benefits see revrul_89_5 1989_1_cb_353 postn-123130-14 year teaching appointment he was temporarily present in the united_states for the primary purpose of teaching at a university in the united_states cf zhang v commissioner tcmemo_2011_118 chinese citizen who had been living and working in the united_states for several years was not entitled to benefits under article because her presence in the united_states could no longer be considered temporary article requires that an individual be temporarily present in the united_states for the primary purpose of teaching in the usual case which is reflected in the agreement the individual is a resident of china immediately before coming to the united_states for the purpose of teaching however article does not require that an individual enter the united_states for the primary purpose of teaching therefore chinese individuals who originally enter the united_states for a temporary purpose other than teaching may be entitled to receive article benefits as long as they are temporarily present in the united_states for the primary purpose of teaching during the year they are claiming benefits under article and meet the other requirements discussed above in x’s case despite not entering the united_states to teach and not leaving the united_states after ceasing to be a student x satisfies the requirements of article because x is considered to be temporarily present for the primary purpose of teaching as such x is entitled to an exemption from u s income_tax on the remuneration earned from teaching at the university immediately after having been entitled to an exemption under article for the income earned as a student there is no basis in the treaty for requiring x to leave the united_states after receiving benefits under article for a period of at least one year before obtaining benefits under article revrul_56_164 does not affect this conclusion that ruling interpreted a different treaty that is no longer in force and its reasoning was based on a legislative report pertaining to another treaty that is also no longer in force in addition revrul_56_164 relied on specific language in the legislative report that stated a one-year absence was necessary before making a second claim such language does not exist with respect to the chinese treaty the only uncertainty in x’s case is the date on which the exemption period begins to run the relevant date is the date on which x commences to be temporarily present in the united_states for the primary purpose of teaching that date is no later than the date on which x begins to earn remuneration for teaching that would be eligible for exemption under article but the date could be earlier depending on all the facts and circumstances in a case in which entitlement to treaty benefits particularly with respect to a third year of teaching depends on the precise date on which the exemption period begins to run we would be happy to provide additional specific advice finally as noted above even if under sec_7701 of the code x were to become a u s resident_alien who is treated as a u s resident for treaty purposes pursuant to article of the treaty x could still be entitled to benefits under article because article is excepted from the treaty’s saving clause in order to receive benefits x postn-123130-14 would need to meet the requirements of article including the requirement that x be temporarily present for the primary purpose of teaching this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
